DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “matching the medical datum against a standard library comprising a plurality of patterns, a matching expression being: [\s\S][number/sequence/relation]&[\b|\B], wherein [] represents a matching procedure, \s represents a similarity between a non- initial boundary of the medical datum and a non-initial boundary of the standard library, \S represents a similarity between an initial boundary of the medical datum and an initial boundary of the standard library, “number” represents a similarity between a quantity of information units comprised in the medical data and a quantity of patterns comprised in the standard library, “sequence” represents a similarity between a sequence of the plurality of information units and a sequence of the plurality of patterns, “relation” represents a similarity between a quantity of semantic relationships among the plurality of information units and a quantity of semantic relationships among the plurality of patterns, & represents implementation of one or more matching procedures, \b represents a similarity between a character boundary of the medical datum and a character boundary of the standard library, \B represents a similarity between a non-character boundary of the medical datum and a non-character boundary of the standard library, | represents alternative matching, and / represents simultaneous matching”.
At best, Farooq et al (US 20190266243) teaches in ¶91-95 “The processor 16 accesses the transaction data from the databases 12, 14 as needed or to aggregate for creating the map translating across the different semantic systems. The processor 16 is configured by hardware and/or software to link values and/or variables of the medical data from the database 12 with values and/or variables of the medical data from the database 14.”
At best, Chen et al (US 20210257066) teaches in ¶54 and ¶67 “Specifically, the server may calculate the similarity between the text data in the medical record information and the medical terms through a preset distance algorithm, and then calculate a degree of match between the text data in the medical record information and the medical terms.”
At best, Allen et al (US 20180082032) teaches in ¶125-126 “he flagged ambiguous notation is identified to the context analysis logic 352 which analyzes the metadata associated with the section of the patient EMR where the ambiguous notation was identified, the key words/phrases in surrounding text, and possibly even correlating the entry in the patient EMR 360 with information from other sources 326, e.g., medical insurance claims information having similar date/time information as the entry in the patient EMR 360, pharmacy prescription fulfillment information, etc.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669